Citation Nr: 1616039	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 8, 1979 to October 2, 1979, with subsequent reserve duty in the National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDING OF FACT

The probative evidence of record does not show that a psychiatric disorder, to include depression, is related to the Veteran's military service or to a service-connected disorder.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include depression, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).  Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran contends that service connection is warranted for a psychiatric disorder, including depression, to include as secondary to schizophrenia.  VA treatment records show current diagnoses for depression.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

However, there is no probative evidence of service incurrence or aggravation of a disease or injury.  While the Veteran's service treatment records are unavailable, in his own statements during his 1991 psychological evaluation, the Veteran never mentioned depression during active service or at any time prior.  Additionally, in his August 2010 hearing before the Board, the Veteran testified that he did not go to a doctor about his claimed symptoms of depressions during active service, but instead went to a military chaplain.  The Veteran testified that he first experienced depression during basic training and the first time he went to a psychologist or a psychiatrist about his psychological conditions was in 1981 or 1982.  

The Board finds that the Veteran's assertions that depression began during basic training in 1979 and that he sought treatment for depression in 1981 or 1982 are not consistent with the records on file.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  

A 1991 private examination provided diagnoses of psychoactive substance abuse, not otherwise specified; recurrent depression, with psychotic features, and a congruent mood.  In the 1991 private psychological evaluation, the Veteran reported he was hospitalized in April 1982, and again on three subsequent occasions from 1988 to 1989 was for schizophrenia, not depression.  VA attempted to obtain these records in April 2002 and October 2002, but no response was received.  While the Veteran's service treatment records are unavailable, in his own statements during his 1991 psychological evaluation, the Veteran never mentioned depression during active service or at any time prior.  As such, in regards to his assertions of symptoms and treatment during active service, the Board finds the Veteran's assertions that he experienced depression in service or in the 1980s are inconsistent, and therefore not probative.

The Veteran's statements are competent evidence as to what he observed, such as symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's statements are not competent evidence as to the diagnosis of a disorder, to include depression.  The diagnosis of a disorder such as depression and the determination of the etiology of the disorder are medical questions and require medical expertise.  Id. at 1377.  

Additionally, the Veteran testified that he was in active service until May 1984, and as such, his alleged 1981 or 1982 treatment for depression would have been during active service.  However, a Form 3101, "Request for Information" from the National Personnel Records Center indicates that the Veteran had active duty from June 1979 to October 1979.  Additionally, on the original June 2001 VA Form 21-526, Application for Compensation or Pension, for entitlement to service connection for schizophrenia, the Veteran listed his dates of active duty service from July 1979 to November 1979, with additional reserve and National Guard service from November 1979 to April 1983.  Furthermore, a November 2009 VA Form 646, from the Veteran's representative, listed his active duty service from June 1979 to October 1979.  

In a January 2015 rating decision, the RO denied service connection for schizophrenia.  Thus, service connection is not warranted for depression as being due to schizophrenia.  38 C.F.R. § 3.310(a).  Moreover, as service connection has not been granted for any disorder, service connection on a secondary basis is not possible.  Id.  
While the Veteran contends that his current psychiatric disorder, including depression, is related to active service, the Board finds that whether this disorder is related to or was caused by his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  Jandreau, 492 F.3d at 1377.  It is not shown otherwise that the Veteran possesses the ability, knowledge, or experience to provide such an opinion.  Id.  Accordingly, the Board finds that the Veteran's statements as to medical causation are not competent evidence to establish service connection for his current psychiatric disorder, including depression.

As there is no probative evidence of record demonstrating that any diagnosed psychiatric disorder, including depression, was related to active duty service, was aggravated by a service-connected disability, or manifested to a compensable degree within one year of separation from service, the criteria for service connection are not met on either a direct, secondary, or presumptive basis. 

As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection for a psychiatric disorder, to include depression, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for a psychiatric disorder, including depression, to include as secondary to schizophrenia, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


